USCA11 Case: 21-12531     Date Filed: 08/26/2022       Page: 1 of 13




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 21-12531
                   Non-Argument Calendar
                  ____________________

PETER UZODINMA ABBAH,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.
                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A061-213-337
                   ____________________
USCA11 Case: 21-12531         Date Filed: 08/26/2022   Page: 2 of 13




2                      Opinion of the Court                21-12531

Before JILL PRYOR, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        Peter Uzodinma Abbah seeks review of the Board of Immi-
gration Appeals’ (“BIA”) order affirming the Immigration Judge’s
(“IJ”) order denying his motion to reopen his removal proceedings.
There are two issues on appeal. First, Abbah argues that the BIA
abused its discretion in declining to sua sponte reopen his removal
proceedings. Second, he contends that the BIA abused its discretion
in denying his motion to reopen his removal proceedings because
he was entitled to equitable tolling based on: (1) ineffective assis-
tance of counsel and (2) intervening authority. After careful re-
view, we dismiss the petition in part and deny it in part.
                         I.      BACKGROUND
        Abbah, a native and citizen of Nigeria, entered the United
States as a conditional resident in 2010. In 2018, he pled guilty to
aggravated identity theft, in violation of 18 U.S.C. § 1028A(a)(1). A
district court sentenced him to 24 months’ imprisonment followed
by one year of supervised release. It also ordered him to pay
roughly $218,000 in restitution.
      Abbah was served with a Notice to Appear that charged him
with being removable under 8 U.S.C. § 1227(a)(2)(A)(iii) because
he was convicted of an aggravated felony, as defined in 8 U.S.C.
§ 1101(a)(43)(M)(i), a law relating to an offense that involved fraud
or deceit in which the loss to the victims exceeded $10,000. Abbah,
through previous counsel, Nicole Kozycki, conceded removability.
USCA11 Case: 21-12531           Date Filed: 08/26/2022        Page: 3 of 13




21-12531                  Opinion of the Court                              3

In December 2018, the IJ found Abbah removable and ordered him
removed to Nigeria. Abbah did not appeal this ruling to the BIA. In
January 2019, Abbah began serving his custodial sentence in
Philipsburg, Pennsylvania.1
       In July 2020, Abbah, through successor counsel, Thomas
Moseley, moved to reopen and terminate his removal proceedings.
He filed a declaration2 and memorandum in support of his motion,
seeking sua sponte reopening or reopening based on equitable toll-
ing.
       First, Abbah requested that the IJ sua sponte reopen his re-
moval proceedings because, applying the categorical approach and
the reasoning in Martin v. United States, 949 F.3d 662 (11th Cir.
2020), his 2018 conviction for aggravated identity theft was not an
aggravated felony.
       Second, Abbah asserted that he was entitled to equitable toll-
ing based on ineffective assistance of counsel or intervening author-
ity, Martin. He asserted that Kozycki rendered ineffective




1 According to the Federal Bureau of Prisons, Abbah was released in July 2020.
See Federal Bureau of Prisons Inmate Locator, http://www.bop.gov/in-
mateloc.
2 Abbah served the motion to reopen, including the declaration, on Kozycki.
He maintained before the BIA that she failed to respond.
USCA11 Case: 21-12531            Date Filed: 08/26/2022         Page: 4 of 13




4                          Opinion of the Court                      21-12531

assistance of counsel3 when she: (1) advised him that he would not
have to serve his federal sentence if he consented to his removal
and (2) failed to advise him that he had a possible defense to re-
moval. He explained that Kozycki appeared to have made an “hon-
est mistake” in advising him to consent to removal. A.R. at 263. 4
He added that he was not alleging that she committed any ethical
violation, but that her advice prejudiced him.
       Abbah stated that he did not learn that he would need to
serve his full sentence before being removed until January 2019. He
explained that, since that time, he was searching for an immigra-
tion lawyer in whom he could have confidence. He stated that it
was difficult, however, to find counsel because of the COVID-19
pandemic and because he was incarcerated.
       The IJ denied Abbah’s motion to reopen. First, the IJ found
that the motion was untimely. Second, the IJ concluded that Abbah
failed to show that his case constituted an exceptional situation
warranting sua sponte reopening. Third, the IJ determined that Ab-
bah was not entitled to equitable tolling because Abbah failed to
adequately explain why he could not take steps to pursue his rights


3 A noncitizen may move to reopen his removal order based on ineffective
assistance of counsel. Dakane v. U.S. Att’y Gen., 399 F.3d 1269, 1273 (11th Cir.
2005). We also have suggested that ineffective assistance of counsel may serve
as a basis for equitable tolling. Ruiz-Turcios v. U.S. Att’y Gen., 717 F.3d 847,
851 (11th Cir. 2013).
4 Citations to “A.R.” refer to the administrative record.
USCA11 Case: 21-12531            Date Filed: 08/26/2022        Page: 5 of 13




21-12531                  Opinion of the Court                               5

diligently. The IJ found that Abbah had over a year to pursue his
rights because his prison sentence commenced in January 2019 and
the COVID-19 pandemic did not surface in the United States until
February 2020. The IJ also concluded that Abbah could not main-
tain an ineffective-assistance-of-counsel claim because he had failed
to meet all three procedural requirements set forth in Matter of
Lozada, 19 I. & N. Dec. 637 (BIA 1988). 5 The IJ also explained that
Abbah misinterpreted Martin, and even if he had not, his charges
were valid at the time of his last hearing, so he could not prove that
Kozycki’s advice prejudiced him.
       Abbah appealed the IJ’s decision to the BIA. In his brief on
appeal, he explained, in relevant part, that he did not file a discipli-
nary complaint against Kozycki because there was no violation of
ethical norms or legal responsibilities and because Kozycki did not
contest his declaration supporting his motion to reopen after he
served a copy on her.
        The BIA upheld the IJ’s order and dismissed Abbah’s appeal.
It first agreed with the IJ that Abbah’s motion was untimely.

5 To perfect an ineffective assistance of counsel claim, an individual must
(1) provide an affidavit setting forth in detail the agreement that was entered
into with counsel with respect to the actions to be taken and what representa-
tions counsel did or did not make to the individual in this regard; (2) provide
the counsel whose integrity or competence is being impugned with notice of
the allegations leveled against her and be given an opportunity to respond; and
(3) note whether a complaint has been filed with the appropriate disciplinary
authorities and if not, why not. Lozada, 19 I. & N. Dec. at 639, overruled on
other grounds by Matter of Compean, 24 I. & N. Dec. 710, 710 (BIA 2009).
USCA11 Case: 21-12531        Date Filed: 08/26/2022     Page: 6 of 13




6                      Opinion of the Court                 21-12531

Second, it declined to exercise its sua sponte authority to reopen
the proceedings. Third, it concluded that Abbah was not entitled
to equitable tolling because he failed to establish that he pursued
his rights diligently or that extraordinary circumstances stood in his
way.
        As to Abbah’s ineffective-assistance-of-counsel claim, the
BIA concluded that he failed to comply with Lozada’s procedural
requirements. Specifically, he did not submit evidence that a disci-
plinary complaint had been filed against Kozycki. The BIA deter-
mined that his explanation for failing to do so undermined the mer-
its of his claim and did not provide an adequate excuse for failing
to meet the Lozada requirements. It concluded that Abbah failed
to otherwise show that equitable tolling was warranted based on
ineffective assistance of counsel. The BIA explained that Kozycki’s
advice was “in the realm of a tactical decision,” A.R. at 4, which
cannot support an ineffective-assistance-of-counsel claim. It also
determined that Abbah failed to assert what steps he took to dili-
gently pursue his rights during the time between discovering
Kozycki’s ineffective assistance in January 2019 and our Martin de-
cision in February 2020.
       As to Abbah’s claim based on Martin, the BIA concluded that
he was “not entitled to equitable tolling based on intervening au-
thority.” Id. at 5. It explained that, in Martin, our Court did not
determine whether the petitioner’s conviction for identity theft
constituted an aggravated felony, so it did not represent a signifi-
cant or fundamental change in law.
USCA11 Case: 21-12531       Date Filed: 08/26/2022    Page: 7 of 13




21-12531               Opinion of the Court                       7

      Abbah now petitions this Court for review.
                          II.    DISCUSSION
       We first examine whether we have jurisdiction over Abbah’s
challenges to the BIA’s refusal to: (1) sua sponte reopen his pro-
ceedings and (2) reopen his proceedings based on equitable tolling.
Second, because we conclude that we only have jurisdiction over
the latter challenge, we review whether the BIA abused its discre-
tion in determining that Abbah was not entitled to equitable tolling
based on ineffective assistance of counsel and intervening author-
ity.
A.    Jurisdiction
       We must review our own subject-matter jurisdiction sua
sponte wherever it may be lacking. See Chacon-Botero v. U.S.
Att’y Gen., 427 F.3d 954, 956 (11th Cir. 2005). We review questions
concerning our own jurisdiction de novo. Jeune v. U.S. Att’y Gen.,
810 F.3d 792, 799 (11th Cir. 2016).
      1.     Sua Sponte Reopening
      Abbah argues that the BIA erred in declining to sua sponte
reopen his proceedings because Martin represented a fundamental
USCA11 Case: 21-12531            Date Filed: 08/26/2022         Page: 8 of 13




8                          Opinion of the Court                      21-12531

change in the law or intervening authority affecting his removabil-
ity. 6
        We lack jurisdiction to review legal claims related to the
BIA’s denial of a motion to reopen proceedings sua sponte. Butka
v. U.S. Att’y Gen., 827 F.3d 1278, 1285–86 (11th Cir. 2016). But we
have expressly left open whether we may exercise jurisdiction over
constitutional claims related to the BIA’s decision on a motion for
sua sponte reopening. Id. at 1285 n.6. Here, Abbah makes no con-
stitutional argument, so we lack jurisdiction to review the BIA’s
refusal to sua sponte reopen his removal proceedings. See id. We
therefore dismiss Abbah’s petition in this respect.
       2.      Statutory Reopening via Equitable Tolling
        We ordinarily have jurisdiction to review the BIA’s decision
to deny a motion to reopen. See Mata v. Lynch, 576 U.S. 143, 148
(2015) (explaining that a court’s jurisdiction to review the BIA’s de-
nial of a motion to reopen remains unchanged if the BIA also states
that it will not exercise its separate sua sponte authority to reopen
the case). We generally lack jurisdiction, however, to review any
final order of removal where a noncitizen was found to be



6 Abbah also asserts that his underlying removal charge is meritless because
his conviction for aggravated identity theft does not categorically constitute
an aggravated felony. Because the BIA did not reach the merits of Abbah’s
underlying removal charge, we cannot consider the merits of his challenge.
See Gonzalez v. U.S. Att’y Gen., 820 F.3d 399, 403 (11th Cir. 2016) (noting that
this Court does not consider issues that were not reached by the BIA).
USCA11 Case: 21-12531        Date Filed: 08/26/2022     Page: 9 of 13




21-12531               Opinion of the Court                         9

removable for having committed an aggravated felony. See
8 U.S.C. § 1252(a)(2)(C); see Malu v. U.S. Att’y Gen., 764 F.3d 1282,
1289 (11th Cir. 2014). Only “constitutional claims or questions of
law” are excepted from this jurisdictional bar. See 8 U.S.C.
§ 1252(a)(2)(D). The Supreme Court recently has held that the stat-
utory phrase “questions of law” includes the “application of a legal
standard to undisputed or established facts.” Guerrero-Lasprilla v.
Barr, 140 S. Ct. 1062, 1068 (2020). In Guerrero-Lasprilla, the Court
held that the application of the due-diligence standard for equitable
tolling to undisputed facts is such a question of law. See id.
        The parties are essentially in agreement about the facts sur-
rounding the prior proceedings and Abbah’s efforts to pursue cer-
tain claims within those proceedings. Because the application of the
equitable tolling standard to these facts is a legal question, we have
jurisdiction over Abbah’s appeal despite the aggravated-felony bar.
B.    Equitable Tolling
       Having concluded that we have jurisdiction to review the
application of the equitable-tolling standard to Abbah’s case, we
turn to whether the BIA abused its discretion in determining that
Abbah was not entitled to equitable tolling based on ineffective as-
sistance of counsel and intervening authority.
      When the BIA issues a decision in a case arising under the
Immigration and Nationality Act, “we review only that decision,
except to the extent the BIA expressly adopts the IJ’s decision.”
Lopez v. U.S. Att’y Gen., 504 F.3d 1341, 1344 (11th Cir. 2007). We
USCA11 Case: 21-12531       Date Filed: 08/26/2022    Page: 10 of 13




10                     Opinion of the Court                21-12531

review the BIA’s decision on a motion to reopen a removal pro-
ceeding for an abuse of discretion. Chacku v. U.S. Att’y Gen.,
555 F.3d 1281, 1286 (11th Cir. 2008). “This review is limited to de-
termining whether the BIA exercised its discretion in an arbitrary
or capricious manner.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316,
1319 (11th Cir. 2009). The petitioner bears a heavy burden in prov-
ing arbitrariness or capriciousness because motions to reopen in
the context of removal proceedings are disfavored. Id.
       A motion to reopen proceedings ordinarily must be filed
within 90 days of the date of a removal order, state the new facts
that will be proven at a hearing to be held if the motion is granted,
and be supported by affidavits or other evidentiary material.
8 U.S.C. § 1229a(c)(7)(A), (B), (C)(i). Abbah moved to reopen his
proceedings over one year after that deadline had passed. But the
90-day requirement is non-jurisdictional and is subject to equitable
tolling. Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357, 1365 (11th
Cir. 2013) (en banc). To be entitled to equitable tolling, a litigant
must show “(1) that he has been pursuing his rights diligently, and
(2) that some extraordinary circumstance stood in his way.” Id. at
1363 n.5 (internal quotation marks omitted). The diligence re-
quired for equitable tolling purposes is “reasonable diligence,” not
maximum feasible diligence. Holland v. Florida, 560 U.S. 631, 653
(2010) (internal quotation marks omitted).
      1.     Ineffective Assistance of Counsel
    Abbah argues that he was entitled to equitable tolling based
on Kozycki’s ineffective assistance. He contends that his
USCA11 Case: 21-12531           Date Filed: 08/26/2022       Page: 11 of 13




21-12531                  Opinion of the Court                             11

imprisonment and the COVID-19 pandemic impeded his access to
hire counsel to timely move to reopen. He asserts that he substan-
tially complied with the procedural requirements under Lozada,
which he argues is all that is required under Dakane v. U.S. Att’y
Gen., 399 F.3d 1269, 1274 (11th Cir. 2005). He reiterates that he did
not file a disciplinary complaint because he did not think such ac-
tion was necessary. He also contends that Kozycki’s advice was not
a tactical decision.
       For Abbah to be entitled to equitable tolling based on inef-
fective assistance of counsel, he must show prejudice and compli-
ance with the procedural requirements of Lozada. See Dakane,
399 F.3d at 1274.
       Here, the BIA did not abuse its discretion in concluding that
Abbah was not entitled to equitable tolling based on ineffective as-
sistance of counsel. See id. The BIA found that Abbah failed to per-
fect the Lozada requirements because Abbah did not submit evi-
dence that a disciplinary complaint had been filed against his prior
attorney. Although he explained that he did not do so because he
did not think a disciplinary complaint was necessary, the BIA found
that Abbah’s explanation was insufficient and undermined his
claim for ineffective assistance of counsel. Abbah fails to provide
support for his argument, 7 or otherwise show, that the BIA’s rejec-
tion of his explanation for failing to file a disciplinary complaint was


7 Abbah cites out-of-circuit cases to support his argument that a disciplinary
complaint was unnecessary, which do not bind us.
USCA11 Case: 21-12531      Date Filed: 08/26/2022     Page: 12 of 13




12                     Opinion of the Court               21-12531

arbitrary or capricious. See Zhang, 572 F.3d at 1319. Thus, Abbah
failed to meet the requirements for equitable tolling based on al-
leged ineffective assistance of counsel.
       Abbah contends that only substantial compliance with the
Lozada requirements is required, and we have suggested (but
never held) as much. See Point du Jour v. U.S. Att’y Gen., 960 F.3d
1348, 1350 (11th Cir. 2020). We need not reach the substantial-com-
pliance issue today, however, because Abbah’s compliance was
neither substantial nor exact. He failed to meet one of the three
requirements under Lozada. See id. at 1349–50 (explaining that the
petitioner neither substantially nor exactly complied with the re-
quirements under Lozada where he failed to meet one of the three
requirements).
        Finally, even if Abbah had complied with Lozada’s require-
ments, he failed to sufficiently explain what steps he took to dili-
gently pursue his rights from the time he discovered Kozycki’s in-
effective assistance in January 2019 to the time he moved to reopen
his proceedings in July 2020. See Avila-Santoyo, 713 F.3d at 1363
n.5.; see also Smith v. Comm’r, Ala. Dep’t of Corr., 703 F.3d 1266,
1271 (11th Cir. 2012) (explaining that reasonable diligence does not
require exhausting every imaginable option, but evidence of some
reasonable efforts).
       Thus, the BIA did not abuse its discretion in concluding that
Abbah was not entitled to equitable tolling based on ineffective as-
sistance of counsel.
USCA11 Case: 21-12531       Date Filed: 08/26/2022    Page: 13 of 13




21-12531               Opinion of the Court                       13

      2.     Intervening Authority
       Abbah argues alternatively that he was entitled to equitable
tolling because, under Martin, his conviction is not an aggravated
felony.
       Here, the BIA did not abuse its discretion in concluding that
Abbah was not entitled to equitable tolling based on intervening
authority. Contrary to Abbah’s assertion, Martin did not hold that
aggravated identity theft was not an aggravated felony—rather, it
noted that whether aggravated identity theft constitutes an aggra-
vated felony is an inquiry left to immigration proceedings and de-
pends on the loss amount and the underlying factual circum-
stances. See Martin, 949 F.3d at 668. Martin therefore did not rep-
resent a change in law sufficient to constitute an extraordinary cir-
cumstance for purposes of equitable tolling. See Avila-Santoyo,
713 F.3d at 1363 n.5.
      Thus, the BIA did not abuse its discretion in concluding that
Abbah was not entitled to equitable tolling based on intervening
authority. We deny Abbah’s petition in this respect.
                          III.   CONCLUSION
      For the foregoing reasons, we dismiss Abbah’s petition for
review in part and deny it in part.
      PETITION DISMISSED in part and DENIED in part.